                Case 18-21099-RBR       Doc 34     Filed 12/13/18    Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                      www.flsb.uscourts.gov

IN RE:                                             CASE NO. 18-21099-BKC-RBR
                                                   CHAPTER 13
WALDEMAR FELIX JUZWIK
_____________________________/

             OBJECTION TO CLAIM ON SHORTENED NOTICE
 AND CERTIFICATE OF SERVICE OF COURT-GENERATED NOTICE OF HEARING
                   UPON FILING OF INSTANT MOTION

             IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                               TO YOUR CLAIM

       This objection seeks either to disallow or reduce the amount or change the
priority status of the claim filed by you or on your behalf. Please read this objection
carefully to identify which claim is objected to and what disposition of your claim is
recommended. Upon the filing of this objection an expedited hearing on this
objection will be scheduled on the date already scheduled for the confirmation
hearing in accordance with Local Rule 3007-1(B)(2).

        Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the Debtor objects
to the following claim filed in this case:

Claim No.     Name of Claimant      Amount of Claim    Basis for Objection and Recommended
                                                       Disposition
  9-1         Department of the     $18,436.55         The creditor filed a bifurcated claim
              Treasury – Internal                      reflecting a priority tax obligation of
              Revenue Service                          $14,269.18 for 2014, 2015, 2016 and
                                                       2017 tax years and an unsecured
                                                       general obligation of $4,167.37 for
                                                       unfiled 2011 and 2013 tax years. The
                                                       Debtor asserts that he had no earnings
                                                       during those years and should not have
                                                       a tax liability.
                                                       Sustain Objection and strike claim in its
                                                       entirety.

The undersigned acknowledges that this objection and the notice of hearing for this
objection will be served on the claimant and the debtor at least 14 days prior to the
confirmation hearing date and that a certificate of service conforming to Local Rule 2002-
1(F) must be filed with the court when the objection and notice of hearing are served.




LF-70 (rev. 12/01/09)
                     Case 18-21099-RBR                    Doc 34          Filed 12/13/18            Page 2 of 2



                             CERTIFICATE OF SERVICE AND COMPLIANCE
                            WITH LOCAL RULES 3015-3(A)(1) AND 9073-1(D)

        I hereby certify that a copy of this Objection and the Notice of Hearing Generated by
the Court upon filing of instant motion will be served pursuant to Bankruptcy Rule 7004 on
the Chapter 13 trustee and the following affected parties in the manner described below on
this 13th day of December, 2018 and that I have conferred with opposing counsel in an
attempt to resolve these issues before requesting this hearing:
I hereby certify that I am admitted to the Bar of the United States District Court for the Southern District of Florida and I am in
compliance with the additional qualifications to practice in this Court as set forth in local rule 910(d)(1) and (2).


Served Upon:

Via CM/ECF:
Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Robin R Weiner
ecf@ch13weiner.com;ecf2@ch13weiner.com

Via US Mail:
Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346

Internal Revenue Service
7850 SW 6th Ct.
M/S 5730
Plantation, FL 33324
ATTN: Priscilla R. Boyd, Bankruptcy Specialist

Dated: December 13, 2018                                           LAW OFFICES OF MICHAEL H. JOHNSON
                                                                   Attorneys for Debtor(s)
                                                                   3601 W. Commercial Blvd., Suite 31
                                                                   Ft. Lauderdale, FL 33309
                                                                   (954) 535-1131

                                                                   By:_/s/ Michael H. Johnson
                                                                      Michael H. Johnson
                                                                      Florida Bar No. 0149543




LF-70 (rev. 12/01/09)
